COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-101-CV





IN RE DEUTSCHE BANK AG, 	RELATORS

DEUTSCHE BANK SECURITIES INC. 

D/B/A DEUTSCHE BANK ALEX. 

BROWN, INC., AND DAVID PARSE	



-----------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.  In addition, this court vacates its March 23, 2006 order that stayed all trial court proceedings in cause number 017-212033-05.



Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:	DAUPHINOT, HOLMAN, and GARDNER, JJ. 



GARDNER, J., would set case for oral argument.



DELIVERED: April 25, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.